 1   AARON D. FORD
      Attorney General
 2   IAN E. CARR, Bar No. 13840
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1259
     E-mail: icarr@ag.nv.gov
 6
     Attorneys for Defendants
 7   Gregory Bryan and Bob Faulkner
 8

 9                            UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11   JOHN OLIVER SNOW,
                                                         Case No. 2:18-cv-00100-APG-VCF
12                             Plaintiff,
13   v.                                               MOTION FOR EXTENSION OF TIME
                                                       TO RESPOND TO PLAINTIFF’S
14   UTILIZATION REVIEW PANEL, et al.,                MOTION TO COMPEL (ECF No. 34)

15                             Defendants                         (First Request)

16         Defendants, Dr. Gregory Bryan and D.O.N. Bob Faulkner (Defendants), by and

17   through counsel Aaron D. Ford, Attorney General of the State of Nevada, and Ian E.

18   Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to

19   Respond to Plaintiff’s Motion to Compel (ECF No. 34) (First Request). This Motion is

20   based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points

21   and Authorities, and all papers and pleadings on file in this action.

22                        MEMORANDUM OF POINTS AND AUTHORITIES

23   I.    ARGUMENT

24         Defendants respectfully request a thirty (30) day extension of time out from the

25   current deadline (August 8, 2019) to respond to Plaintiff’s Motion to Compel (ECF No.

26   34). Defense counsel is in the process of winding down or transferring most assigned

27   ///

28   ///

                                                  1
 1   cases, and his last official day representing the Nevada Department of Corrections

 2   (NDOC) in full capacity was July 31, 2019. Defense counsel requests this extension to

 3   ensure that his successor will have enough time to familiarize themselves with the case.

 4         Furthermore, defense counsel submits that this Division has experienced a wave of

 5   recent retirements and departures.      Although the Division is depleted, new Deputy

 6   Attorneys General (DAGs) are arriving in early August to help restore normal

 7   functionality. Defense counsel respectfully requests this extension to accommodate the

 8   new arrivals and the Division during this transition period.

 9         Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

10   follows:

11                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
12                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
13                after the time has expired if the party failed to act because of
                  excusable neglect.
14

15   Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but will
16   allow for a thorough response to Plaintiff’s Motion to Compel (ECF No. 34).           The
17   requested thirty (30) day extension of time should permit Defendants time to adequately
18   research, draft, and submit a motion response brief. Defendants assert that the requisite
19   good cause is present to warrant the requested extension of time.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  2
 1         For these reasons, Defendants respectfully request a thirty (30) day extension of

 2   time from the current deadline to respond to Plaintiff’s Motion to Compel (ECF No. 34),

 3   with a new deadline to and including Monday, September 9, 2019.1

 4         DATED this 8th day of August, 2019.

 5                                        AARON D. FORD
                                          Attorney General
 6

 7                                        By:
                                                 IAN E. CARR, Bar No. 13840
 8                                               Deputy Attorney General
 9                                               Attorneys for Defendants
10

11

12
                                          IT IS SO ORDERED.
13
                                          ___________________________
14                                        U.S. MAGISTRATE JUDGE
15                                                 8-8-2019
                                          DATED:____________________
16

17

18

19
20

21

22

23

24

25

26
27

28
           1  Because the last calculated day falls on a non-judicial day, the new deadline
     should become the next available judicial day. See FED. R. CIV. P. 6(a)(1)(C).
                                                 3
 1                                CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 8th day of August, 2019, I caused to be served a copy of the

 4   foregoing, MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S

 5   MOTION TO COMPEL (ECF No. 34) (First Request), by U.S. District Court CM/ECF

 6   Electronic Filing on the following:

 7
     Yvette Chevalier, Esq., SBN #8739
 8   Law Office of Yvette Chevalier PLLC
     6750 Boulder Highway
 9   Las Vegas, NV 89122
     LawOfficeYvetteChevalier@gmail.com
10   Attorney for Plaintiff

11

12

13
                                                  An employee of the
14
                                                  Office of the Attorney General
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              4
